DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 06/09/2020 claim(s) 1- 20 is/are pending herein; claim(s) 1, 10, & 15 is/are independent claim(s).
Examiner acknowledge that this application claims priority benefits to the U.S. Provisional Patent Application No. 63/034,668, filed June 4, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10- 11, 13, 15, 17- 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang et al. [Wang] (US 20170117708 A1).

Regarding claim 10, Wang teaches a method [see, fig. 4], comprising: 
 obtaining, via one or more processors [“processor apparatus 68”, fig. 2], power system measurements [“the controller 4 periodically measures”, “the voltage of the power…measured”] between a microgrid [item 8 in fig. 1] and an area electronic power system (EPS) [grid 12 in fig.1] ([0028, 0049]);
the wattage of the power that is being supplied”] based on the power system measurements and determining [“wattage of the power that is supplied from the local electrical network 8 to the power grid 12 is determined to be changing at a rate that exceeds the applicable ramp rate…take remedial action to adjust”], via the one or more processors, that a distributed energy resource (DER) exceeded [Yes in S114 of fig.4; “If the ramp rate is being exceeded,”] a threshold [“a predetermined ramp rate” which “includes any ramp rates that are imposed…the power grid 12”, see para. 0034] of the area EPS based at least in part on the RoCoP ([0011, 0037, 0040, 0050], fig. 4); and 
sending, via the one or more processors, a signal [any signal/command that is sent from the controller to adjust “operational parameters of one or more of the loads” via the connection apparatus 26. Here, such sending is because of the result of the steps 114 and 118 which indicates violating the threshold] indicating that the DER has violated the threshold ([0027, 0051], Fig. 4, at 122).
Wang teaches:
[0040] Any of a wide variety of criteria can be applied to the series of ninety-nine correlation data points without departing from the present concept. That is, the set of correlation data points can be evaluated in accordance with whatever criteria are established for the local electrical network 8. If the series of ninety-nine correlation data points meet the pre-established criteria that are embodied in the routines 80, the routines 80 make a determination that a sufficient correlation exists between the voltage in the power grid 12 and the power that is being supplied to the power grid 12. The routines 80 will thus responsively evaluate whether the rate of change in the wattage of the power that is being supplied to the power grid 12 exceeds the applicable ramp rate that is embodied in the ramp rate data 88. If the ramp rate is being exceeded, the routines 80 will responsively cause the controller 4 to take remedial action to adjust an operational parameter of one or more of the loads in the load apparatus 24 to either decrease or increase the consumption of power by the load apparatus 24. That is, the controller 4 will act either to increase the power that is being rate of change in the wattage of the power that is being supplied to the power grid 12 does not exceed the applicable ramp rate.

[0046] The ramp rates typically may include both increasing ramp rates and decreasing ramp rates. In situation where the power that is being generated by the power source 20 is decreasing rapidly in a fashion that would cause the power that is being supplied to the power grid 12 to exceed a decreasing ramp rate, it might be desirable to switch the first load 28 from an ON condition to an OFF condition. On the other hand, if the first load 28 is already in its OFF condition, it may be necessary to instead switch the fourth load 44 from its ON condition to its OFF condition if it is currently in its ON condition.

[0050] However, if such a correlation is identified at 106, processing continues, as at 114, where the routines 80 determine whether an applicable ramp rate is being exceeded. If it is determined at 114 that the ramp rate is not being exceeded, processing returns, as at 102.

    PNG
    media_image1.png
    650
    456
    media_image1.png
    Greyscale

Regarding claim 11, Wang teaches the method of claim 10, comprising, sending the signal to a display [“output apparatus 64 would include…provide visual output representative of various operational conditions of the controller 4”, wherein one of the condition of controller is “applicable ramp rate is being exceeded”] to indicate that the DER has violated the threshold ([0031, 0050]).

Regarding claim 13, Wang teaches the method of claim 10, wherein the power system measurements comprise current measurements and voltage measurements at a point of common coupling (PCC) between the microgrid [“local electrical network 8”] and the area EPS [“the power grid 12”] (Fig. 1, [0023, 0028]).

Regarding claim 15, Wang rejection of claim 10 is incorporated. Thus, only in summary, Wang further teaches a non-transitory, computer-readable medium comprising instructions that, when executed by a processor, cause the processor to perform operations comprising: ([0032]);
obtaining [“controller 4 periodically measures the voltage of the power grid 12 and the power that is being provided from the local electrical network 8 to the power grid 12”] power system measurements at a point of common coupling (PCC) between a microgrid and an area electronic power system (EPS) ([0028, 0030]),
 determining a first rate of change [“the rate of change in the wattage of the power”] of power (RoCoP) based on the power system measurements ([0037, 0040]);
determining that a distributed energy resource (DER) of the microgrid exceeded [Yes in step 114] a threshold of the area EPS based at least in part on the first RoCoP and send [causing to adjust one or more operational parameters in  step 122] a 

Regarding claim 17, Wang further teaches the non-transitory, computer-readable medium of claim 15, comprising instructions that, when executed by the processor, cause the processor to perform operations comprising: 
determining whether the DER is ramping up or ramping down (fig. 3 shows ramping up and ramping down plot is accessible to the controller hence can be determined by the controller, [0040]); 
calculating the first RoCoP over an interval based on a difference between a first power value at a start of the interval and a second power value at an end of the interval and determining that the first RoCoP change over the interval is greater than the threshold (Figs. 3- 4 & associated texts, [0037]).
Regarding claim 18, Wang further teaches the non-transitory, computer-readable medium of claim 17, wherein the interval is a one second interval [“the voltage and power measurements potentially could be taken every second”] ([0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170117708 A1).
Regarding claim 16, Wang explicitly teaches the non-transitory, computer-readable medium of claim 15, comprising instructions that, when executed by the processor, cause the processor to perform operations comprising:
calculating the first RoCoP over a first interval [first interval of the “shorter intervals” or “taken every second”], calculating a second RoCoP over a second interval [second part of the “taken every second” or “shorter interval”] ([0037]).
However, Wang does not explicitly but implicitly (see MPEP 2144.01) teaches/suggests to PHOSITA the requirement of determine whether a consecutive average over the first interval and the second interval is greater than an enter service average threshold [“exceeds the applicable ramp rate”] as the threshold as well in the ¶¶[0037, 0047].

Claim(s) 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170117708 A1) in view of Wang et al. [Wang ‘761] (US 20200350761).

Regarding claim 19, Wang teaches that the predetermined threshold can be “any ramp rates that are imposed” to by the grid 12. Still, Wang does not specify that “the threshold is a condition to comply with an Institute of Electrical and Electronics Engineers (IEEE) 1547-2018 standard”.
However, Wang’761 teaches a system comprising a microgrid that is connected with an EPS/grid system, wherein it teaches that it is known to use a threshold value that complies with an Institute of Electrical and Electronics Engineers (IEEE) 1547-2018 standard as a default settings that can protect the grid/microgrid ([003, 0034]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Wang and Wang’761 because they both related to a micro-grid connected to a larger grid and have the system of Wang to select its threshold condition to comply with 1547-2018 standard in order to protect the microgrid (Wang’761, 0042]). Furthermore, using of the IEEE 1547-2018 standard threshold as disclosed by Wang’761 can be understood by PHOSTIA as an example threshold that can be imposed by the grid 12 to the controller 4.

Regarding claim 20, Wang in view of Wang’761 teaches the non-transitory, computer-readable medium of claim 19, wherein the signal indicates [having to adjust .

Claim(s) 1- 2, 6- 7, 9, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20170117708 A1) in view of Gubba Ravikumar [Gubba] (US 20180316175 A1, Pub. Date: November 1, 2018; with same assignee but published outside the grace period).

Regarding claim 1, Wang teaches a monitoring system [e.g., “improved controller 4”], comprising:
 a communication port [any data exchange port (wired/wireless) of the controller 4 shown in fig. 1. Here, the port(s) of the controller 4 is capable of communicatively couple (perform the function) with any other controllers including recloser control that may be used by the power system without any modification hence meets the requirements of the limitation. The claimed subject matter is “a monitoring system” not the “recloser control”] configured to communicatively couple the monitoring system to a recloser control between a microgrid [“local electrical network 8”] and an area electric power system (EPS) [“a power grid 12” which is a utility similar to applicant’s utility or EPS discussed in paras. 0010, 0028] (Figs. 1- 2); 
a memory; and a processor operatively coupled to the memory, wherein the processor is configured to execute instructions stored on the memory to perform operations comprising:  (Fig. 2, [0029]);
measurement at 102] 
determining a rate of change of power (RoCoP) based on the power system measurements ([0037]); 
determining that a distributed energy resource (DER) exceeded a threshold of the power system based at least in part on the RoCoP (fig. 4, Yes in step 114); and
 send [sending a signals to the loads to adjust their operating parameters] a signal indicating that the DER has violated the threshold ([0051]).
Wang is silent on the feature shown above with strikethrough emphasis. That is Wang is silent on disclosing the received power system measurements are from the recloser control that is between a microgrid and the EPS as claimed.
Gubba is directed to a system and method for determining a disturbance in an electrical power delivery system by obtaining measurements (frequency, power flow) and determining whether to selectively isolate a microgrid [distributed site 146] from the electrical power system (EPS) (Fig. 1,5, Abstract). Specifically, Gubba teaches a monitoring system [system of fig. 1] comprising:
a communication port [port of the remote IED 102 that couples with local IED like IED 108 ] configured to communicatively couple the monitoring system to a recloser control [local IED 108 that is in “communication with a recloser”] between a microgrid [site 146] and an area electric power system (EPS)/grid (Fig. 1, [0035]);
memory; and a processor operatively coupled to the memory, wherein the processor is configured to execute instructions stored on the memory to perform operations comprising :(Figs. 2- 3 show that IEDs can have processor and memory)

It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (1) combine the teachings of Wang and Gubba because they both related to providing power to an EPS/utility grid from one or more distributed electric resources and (2) modify the system of Wang to use its communication port to communicatively couple with a recloser control (like IED 108 of fig. 1 in Gubba) to obtain system power measurements as in Gubba. Doing so the control operations performed by the controller 4 of Wang not only can be performed locally but also additionally can be conveniently performed from a remote location (Gubba, [0022]). Furthermore, by coupling the communication port of the monitoring system and obtaining the power system measurements using an IED (recloser control) equipments (like loads 1-6 of Wang) and the grid 12 be used to protect them from various abnormal conditions by selectively separating the grid/EPS and distributed power system (Gubba, [0026]).

Regarding claim 2, Wang in view of Gubba further teaches the monitoring system of claim 1, wherein the threshold [“a predetermined rate” of Wang which can be an imposed “ramp rate on small power sources” or “nominal” in Gubba] is associated with a standard of the area EPS in which the DER is expected to satisfy (Wang, [0010, 0015] & Gubba, [0049]).

Regarding claim 6, Wang in view of Gubba further teaches/suggests the monitoring system of claim 2, wherein the threshold is an average rate-of change threshold over the full enter service period, and wherein the RoCoP of two consecutive steps [intervals] are compared to the average rate-of-change threshold (Wang, [0037]).

Regarding claim 7, Wang in view of Gubba further teaches/suggests the monitoring system of claim 1, wherein the monitoring system is configured to send the signal to the recloser control to allow the recloser control to open a recloser [IED causing to disconnect the grid with local micro-grid], thereby disconnecting the DER from the area EPS (Gubba, [0035, 0065]).

Regarding claim 9, Wang in view of Gubba further teaches/suggests the monitoring system of claim 1, wherein the monitoring system is configured to send the signal to notify [alarm about the condition of the controller that it has to adjust the power to the loads because “the power that is being supplied to the power grid 12 exceeds the applicable ramp rate”] an operator that the DER has violated the threshold (Wang, [0031, 0040] & Gubba [0034]).

Regarding claim 12, while Wang teaches of its method to use a user input [See, input apparatus 60 of Wang in fig. 2] in communication with the processor 68, it is still silent on disclosing receiving, via a user input, a number of violations allowed to occur by the DER, and upon exceeding the number of violations, sending, via the one or more processors, a lock out signal to cause the microgrid to be disconnected from the area EPS.
Gubba is directed to a system and method for determining a disturbance in an electrical power delivery system by obtaining measurements (frequency, power flow) and determining whether to selectively isolate a microgrid [distributed site 146] from the electrical power system (EPS) (Fig. 1,5, Abstract). Specifically, Gubba teaches/suggest the method steps comprising:
receiving, via a user input [“user interface 308”], a number of violations [“and the like” as violation because PHOSITA would know (after reading the disclosure of Gubba) that a single/minor violations do not warrant sending alarm to the user or adjusting (increase/decrease) of power supplied to the grid] allowed to occur by the DER and upon exceeding the number of violations, sending, via the one or more processors, a lock out signal [signal that “isolate distributed site 146 from the disturbance” based on the commands of the IED(s) 108 and/or 102] to cause the microgrid to be disconnected from the area EPS ([0032, 0053]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Wang and Gubba because they both related to managing power supplied from DER to the EPS system and have the user input of Wang to receive a number of violations allowed to occur by the DER and upon exceeding the number of violations, sending, via the one or more processors, a lock out signal to cause the microgrid to be disconnected from the area EPS as in Gubba. Doing so the system of Wang can continue to reliably provide power to the grid even when its DER encounter minor violation as can be clear to PHOSITA.
Claims 3- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gubba as applied to claim 2 above, and further in view of Wang’761 (US 20200350761 A1). The combination of Wang, Gubba, and Wang’761 is referred as WGW hereinafter.

Regarding claim 3, while Wang in view of Gubba teaches the standard/predetermined threshold [“any ramp rates that are imposed upon”] that defines expectations of DERs (Wang, [0010, 0034]), it is silent on disclosing the threshold comprises an Institute of Electrical and Electronics Engineers (IEEE) 1547-2018 standard.
Wang’761 teaches/suggests a system comprising a microgrid that is connected with an EPS/grid system, wherein it is known to use a standard threshold that comprises an Institute of Electrical and Electronics Engineers (IEEE) 1547-2018 standard that defines expectations of DERs when entering service onto the area EPS ([003, 0034]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Wang in view of Gubba and Wang’761 because they both related to a micro-grid connected to a larger grid and have the system of Wang in view of Gubba to utilize its standard/” predetermined ramp rate” that comprises an Institute of Electrical and Electronics Engineers (IEEE) 1547-2018 standard that defines expectations of DERs when entering service onto the area EPS in order to protect the to protect the microgrid  by using reliable standard values (Wang’761, 0042]). Furthermore, PHOSITA would understand the IEEE 1547-2018 

Regarding claim 4, WGW teaches the monitoring system of claim 3, wherein the threshold is a maximum active power increase of a single step (Wang, [0034, 0037]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WGW (as in claim 4) in view of Weyl (US 20200310404 A1).
Regarding claim 5, WGW further teaches/suggests the monitoring system of claim 4, wherein the processor is configured to execute instructions stored on the memory to perform operations comprising comparing [“whether the rate of change in the wattage of the power that is being supplied to the power grid 12 exceeds the applicable ramp rate”] the RoCoP of a single step to a percentage [“imposes a ramp rate of ten percent of installed capacity on one minute ramps”] of a 
However, WGW is silent on disclosing the active power rating of the DER (“installed capacity on one minute ramps”) represents “nameplate active power rating” as claimed and shown with strikethrough emphasis.
Weyl is directed to assessing the reliability and availability of a distributed energy resource (DER) device [analogous to power supplied from the local electrical network 8 to the grid 12] (Abstract). Specifically, Weyl teaches using “nameplate active power” as a rating of the DER ([0079]).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gubba as in claim 1 and in further view of Sinha et al [Sinha] (US 6,697,951 B1).
Regarding claim 8, Wang in view of Gubba teaches allowing the processor to execute instruction to enter into service period of the microgrid to supply power to the grid/EPS from the DER as discussed above. However, Wang in view of Gubba is silent on the operations of the controller 4 (Wang, fig. 1) to comprise receiving a time over which an enter service period of the microgrid is set to occur via a user input.
Sinha is directed to operational and management services for the pluralities of distributed local power generation units 104s (which “may be a fuel cell, micro-turbine, or other type of distributed power generator (DPG)”) of the pluralities of the microgirds/local sites 102s coupled with distribution grid/EPS 112 (Abstract, fig. 1). Specifically, Sinha teaches a monitoring system comprising a processor configured to execute instructions stored on the memory to perform operations comprising 
time period selected on the screen of fig. 4 to sell power to the grid from the DPG] over which an enter service period [time for selling power to the grid from the DPG. Please note that the para. 0011 of applicant’s specification describes “service period” as to “to a time in which the DER is ready to connect to the area EPS and has started to connect to the area EPS”] of the microgrid is set to occur via a user input [“enables customers to select the power supply … selections 406 to sell power generated by the DPG to power utilities …The customer may select one of these options by moving… user may select a time period applicable to the selection of the power mode… remains operative.”] (Fig. 4, Col. 7, lines 5-45).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (1) combine the teachings of Sinha and Wang in view of Gubba because they both related to managing power exchange between the DER and EPS/grid and (2) modify the system of Wang in view of Gubba to allow a user to provide user input to set a service period (time window) about when to enter service mode (start selling power to the grid) as in Sinha. Doing so the owners of the DER of the Wang in view of Gubba can easily manage when and how long to sell (enter service period) and when and how long to buy power from the grid 112 to the local network 16 based on their needs and preference (fig. 1 of Wang & Sinha, Col.2, lines 25- 30).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sinha, and further in view of Weyl.

Sinha teaches a user input [shown in fig. 4] configured to allowing user to enter service period of the DER [DPG 104 of fig. 1] so that the duration of the time the DER provides power to the EPS [grid 112 of fig. 1] can be controlled (Col. 7, lines 45-55).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (1) combine the teachings of Sinha and Wang because they both related to managing power exchange between the DER and EPS/grid and (2) modify the system of Wang to allow its user to provide user input to set a service period (time window) about when to enter service mode (start selling power to the grid) as in Sinha. Doing so the owners of the DER of the Wang can easily manage when and how long to sell (enter service period) and when and how long to buy power from the grid 112 to the local network 16 based on their needs and preference (fig. 1 of Wang & Sinha, Col.2, lines 25- 30).
Wang in view of Sinha still does not teach but Weyl in the field of managing distributed energy resources teaches out of many parameters that can be entered/provided via a user input includes, inter alia, “DER nameplate capacity”, Adjusted Settings, Operational Status Information ([0079]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Weyl and Wang in view of Sinha because .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Johansson et al. (US 20190052088) teaches a processor [controller 4] configured to determining whether a rate of change of power [an expected ramp rate] of the DER active power output during said future time period exceeds a threshold [predefined maximum ramp rate limit] of a plant active power output P.sub.Plant ([0033]).
2) WANG (US 20170214070 [Wang’070]) teaches generating an alert when a ramp rate of the fuel cell exceeds a previously specified ramp rate threshold ([008]).

Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115